UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010  TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51203 Amazon Goldsands Ltd. (Exact name of registrant as specified in its charter) Nevada 98-0425310 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) AlcaláCentro de Negocios, Cra 43 B # 14-51 Office 705, Medellin, Colombia (Address of principal executive offices) + (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesýNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at October 29, 2010 Common Stock, $0.00001 par value Table of Contents FORM 10-Q AMAZON GOLDSANDS LTD. SEPTEMBER 30, 2010 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. (Removed and Reserved). 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures Exhibits Certifications - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited consolidated financial statements included in this Form 10-Q for the three and nine months ended September 30, 2010 are as follows: F-1 Unaudited Consolidated Balance Sheet as of September 30, 2010. F-2 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 and from inception on September 5, 1997 to September 30, 2010. F-3 Unaudited Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2010 and 2009 and from inception on September 5, 1997 to September 30, 2010. F-4 Unaudited Consolidated Statement of Changes in Stockholders' Equityfrom inception on September 5, 1997 to September 30, 2010. F-7 Notes to Unaudited Consolidated Financial Statements. These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2010 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents Amazon Goldsands Ltd. (An Exploration Stage Company) Interim Consolidated Balance Sheets (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) As at 30 September As at 31 December (Audited) $ $ Assets Current Cash and cash equivalents (Note 2) Mineral property interests (Note 4) Property and equipment (Note 5) Website development cost (Note 6) Liabilities Current Accounts payable and accrued liabilities (Note 3) Current portion of convertible promissory notes (Note 8) - Convertible promissory notes (Note 8) - Due to related parties (Note 9) Stockholders’ equity Common stock (Note 7) Authorized 200,000,000 common shares, par value $0.00001 and 200,000,000 blank check preferred shares, par value $0.001 Issued and outstanding 30 September 2010 – 36,853,585 common shares, par value $0.00001 31 December 2009 – 13,103,585 common shares, par value $0.00001 Additional paid in capital Deficit, accumulated during the exploration stage ) ) Non-controlling interest (Note 14) Nature, Basis of Presentation and Continuance of Operations (Note 1), Commitments (Note 10) and Subsequent Events (Note 15) The accompanying notes are an integral part of these interim consolidated financial statements. F - 1 Table of Contents Amazon Goldsands Ltd. (An Exploration Stage Company) Interim Consolidated Statements of Operations (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) For the period from the date of inception on 5 September 1997 to 30 September For the three month period ended 30 September For the three month period ended 30 September For the nine month period ended 30 September 2010 For the nine month period ended 30 September $ Expenses Amortization – property and equipment Amortization – website development costs Bank charges and interest (Note 8) Consulting and management fees (Note 9) Investor communication and promotion - - Office and administrative - - Professional fees Rent - Telephone - - - Transfer agent and filing fees Travel and accommodation - - - Website maintenance - Mineral property acquisition and exploration expenditures - - - Net operating loss before other items ) Other items Foreign exchange gain (loss) Forgiveness of debt - Gain on sale of oil and gas property - Interest income - Recovery of expenses - Write-down of incorporation cost ) - Write-down of assets ) - Net operating loss before income taxes ) Future income tax recovery (Note 13) - - - Net operating loss and comprehensive loss for the period ) Basic and diluted loss per common share ) Weighted average number of common shares used in per share calculations The accompanying notes are an integral part of these interim consolidated financial statements. F - 2 Table of Contents Amazon Goldsands Ltd. (An Exploration Stage Company) Interim Consolidated Statements of Cash Flows (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) For the period from the date of inception on 5 September 1997 to 30 September For the three month period ended 30 September For the three month period ended 30 September For the nine month period ended 30 September For the nine month period ended 30 September $ Cash flows used in operating activities Net loss for the period ) Adjustments to reconcile loss to net cash used by operating activities Amortization (Notes 5 and 6) Accrued interest (Note 8) Consulting fees - Forgiveness of debt ) - Future income tax recovery (Note 13) ) - - ) - Gain on sale of oil and gas property ) - Mineral property acquisition - Stock based compensation - Write-down of assets - Changes in operating assets and liabilities Decrease in taxes recoverable - Decrease in prepaid expenses and deposits - Increase (decrease) in accounts payable and accrued liabilities ) Increase (decrease) in advances from related parties ) - ) - ) Cash flows from financing activities Shares subscriptions received in advance - ) Cost of repurchase of common stock ) - Proceeds from issuance of common stock, net of share issue costs (Note 7) - Cash flows used in investing activities Proceeds from sale of oil and gas property - Oil and gas property acquisitions ) - Oil and gas exploration ) - Mineral property exploration ) - Business acquisition, net of cash received (Note 14) ) - - ) ) Purchase of equipment ) - Website development costs ) - ) - - ) ) Increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period Supplemental Disclosures with Respect of Cash Flows (Note 12) The accompanying notes are an integral part of these interim consolidated financial statements. F - 3 Table of Contents Amazon Goldsands Ltd. (An Exploration Stage Company) Interim Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) (Expressed in U.S. Dollars) (Unaudited – Prepared by Management) Number of shares issued Common stock Additional paid-in capital Deferred stock-based compensation Share subscriptions received in advance Deficit, accumulated during the exploration stage Total stockholders’ equity (deficiency) $ Balance at 5 September 1997 (inception) - Common shares issued for cash ($0.25 per share) 1 - - - Net loss for the period - ) ) Balance at 30 September 1997 1 - - ) ) Common shares issued for acquisition of oil and gas properties ($25 per share) - Common shares issued for cash ($0.25 per share) 1 - - - Net loss for the year - ) ) Balance at 30 September 1998 2 - - ) Common shares issued for cash ($25 per share) 1 - - Common shares repurchased for cash ($0.25 per share) )
